DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-8 in the reply filed on 15 Jan. 2020 is acknowledged.


Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."
Examiner has found information which is material to patentability at least in the search reports for related applications CN 109562337 and WO 2018021217.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki et al. JP2011217785 published 4 Nov. 2011 as translated by EPO (hereafter Tomoyuki).

Regarding claim 1, Tomoyuki teaches a fine bubble generating apparatus (Fig 1) comprising:
an electrolysis unit (electrolyzed water generator, ¶19) that electrolyzes raw water to produce electrolyzed water and cracked gas;
a gas-liquid delivery unit (2) that mixes the electrolyzed water (16) and the cracked gas (17) and delivers mixed liquid;
a first pipe (pipe from 16 to 2) that supplies the mixed liquid from the electrolysis unit to the gas-liquid delivery unit;
a fine bubble generating unit (10) that generates fine bubbles in the mixed liquid supplied from the gas-liquid delivery unit, by physical collisions;
a second pipe (pipe system from 2 to 10 in Fig 1) that supplies the mixed liquid from the gas-liquid delivery unit to the fine bubble generating unit; and
a pump (3) that is provided in the second pipe and that pumps the mixed liquid to the fine bubble generating apparatus under pressure.
Tomoyuki further teaches where the apparatus sterilizes water (¶9).
Tomoyuki does not state that the first pipe is in a hermetically sealed state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first pipe (pipe from 16 to 2) of Tomoyuki by incorporating a hermetic seal in order to maintain sterilization (¶) and not to introduce further contaminants.


Tomoyuki does not state wherein pressure in the first pipe is negative pressure.
The Tomoyuki first pipe would be fully capable of having a negative pressure depending on the operating conditions of the apparatus (for instance head pressure of tank 1 and parameters of pump 3). See MPEP §2114, §2115, §2173.05(g).

Regarding claim 3, Tomoyuki teaches all the limitations of claim 1. 
Tomoyuki does not state wherein pressure in the first pipe ranges from -15 kPa to 15 kPa.
The Tomoyuki first pipe would be fully capable of having a pressure from -15 kPa to 15 kPa depending on the operating conditions of the apparatus (for instance head pressure of tank 1 and parameters of pump 3). See MPEP §2114, §2115, §2173.05(g).

Regarding claim 4, Tomoyuki teaches all the limitations of claim 1. 
Tomoyuki does not state wherein pressure in the second pipe is positive pressure.
The Tomoyuki second pipe would be fully capable of having a positive pressure depending on the operating conditions of the apparatus (for instance the operating parameters of pump 3). See MPEP §2114, §2115, §2173.05(g).

Regarding claim 5, Tomoyuki teaches all the limitations of claim 1. 

The Tomoyuki second pipe would be fully capable of having a pressure from -15 kPa to 15 kPa depending on the operating conditions of the apparatus (for instance the operating parameters of pump 3). See MPEP §2114, §2115, §2173.05(g).


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki as applied to claim 1 above, and further in view of Abe et al. US 7,997,563 (hereafter Abe).

Regarding claims 6 and 8, Tomoyuki teaches all the limitations of claim 1. Tomoyuki further teaches a gas-liquid delivery unit (2)
Tomoyuki does not teach:
wherein the gas-liquid delivery unit generates a vortex flow by high-speed swirling;
the gas-liquid delivery unit includes
a cylindrical portion that has a cylinder with two base surfaces, a first surface and a second surface, and that causes medium liquid supplied from a plurality of paths to flow from the first surface toward the second surface,
a plurality of introducing portions that introduce the medium liquid from the first surface or from vicinity of the first surface into the cylindrical portion such that the medium liquid swirls inside the cylindrical portion, and
an outlet port provided at or in vicinity of a center of the second surface.
Abe teaches a gas-liquid delivery unit (Fig 1):
wherein the gas-liquid delivery unit generates a vortex flow by high-speed swirling (6c);
the gas-liquid delivery unit includes
a cylindrical portion (2) that has a cylinder with two base surfaces, a first surface (3a) and a second surface (4a), and that causes medium liquid supplied from a plurality of paths (paths 3d) to flow from the first surface toward the second surface,
a plurality of introducing portions (portion at plane of 3a between surfaces 3b) that introduce the medium liquid from the first surface or from vicinity of the first surface into the cylindrical portion such that the medium liquid swirls inside the cylindrical portion, and
an outlet port (4c) provided at or in vicinity of a center of the second surface.
Abe teaches where the unit provides better mixing (col 2 lines 29-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas-liquid delivery unit of Tomoyuki (2) by incorporating the gas-liquid delivery unit of Abe (Fig 1) in order to provide better mixing (col 2 lines 29-57).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomoyuki as applied to claim 1 above, and further in view of “Electrolytic cell” Wikipedia published 24 .

Regarding claim 7, Tomoyuki teaches all the limitations of claim 1. Tomoyuki further teaches the gas-liquid delivery unit mixes the electrolyzed water and the cracked gas supplied from the plurality of electrolysis cells and delivers the mixed liquid (as shown in Fig 1).
Tomoyuki does not teach wherein the electrolysis unit includes a plurality of electrolysis cells.
Electrolytic teaches where electrolysis units can include an electrolysis cell in order to electrolyze water (Uses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolysis unit (electrolyzed water generator, ¶19) of Tomoyuki by incorporating the electrolysis cell of Electrolytic in order to electrolyze water (Uses).
MPEP §2144.04 VI	B states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolysis cells of the Electrolytic/Tomoyoku by using a plurality of electrolysis cells as a matter of obvious duplication of parts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.